Exhibit 10.3
 
AMENDMENT TO PROMISSORY NOTE
 
This Amendment to Promissory Note (this “Amendment”) is hereby entered into by
and between Sun River Energy, Inc. ("Maker") and Katy Resources ETX, LLC
("Payee"), dated October 12, 2012.
 
RECITALS
 
WHEREAS, on February 7, 2011, Maker executed and delivered that certain
Promissory Note (the “Note”) to Payee, pursuant to which Maker agreed to pay
$4,000,000 to Payee on the terms and conditions set forth therein on or before
the date that was one-hundred and eighty (180) days counted from and after
February 7, 2011 (the “Original Scheduled Payment Date”);
 
WHEREAS, since February 7, 2011, Maker and Payee have extended the Original
Scheduled Payment Date pursuant to amendments dated August 5, 2011, November 4,
2011, November 11, 2011, December 2, 2011, January 20, 2012 and March 1, 2012;
 
WHEREAS, pursuant to that certain Purchase and Sale Agreement dated July 11,
2012 between Maker and Payee (the “Purchase Agreement”), Maker has delivered to
Payee an assignment of certain oil and gas properties as described in the
Purchase Agreement (the “Assignment”), the delivery of which shall be credited
as a payment against the balance of the Note with an agreed value of $2,000,000
on the terms and conditions set forth herein; and
 
WHEREAS, Maker and Payee desire to amend the Note with this Amendment to reflect
the revised principal balance of the Note after taking into account all prior
interest accruals and/or payments under the Note, and to address certain related
matters.
 
AGREEMENT
 
Section 1. Certain Defined Terms.  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Note.
 
Section 2. Outstanding Balance.  Maker and Payee hereby stipulate and agree
that, as of June 29, 2012, the Outstanding Balance under the Note was equal to
$4,445,369.86, of which $445,369.86 was unpaid accrued interest on the
principal.  Maker and Payee acknowledge that interest shall continue to accrue
from and after June 29, 2012 in the manner provided in the Note; provided that,
should the Balance Paydown (as hereinafter defined) occur in accordance with
Section 3 of this Agreement, the default rate of interest under the Note for the
period between June 29, 2012 and the date of the occurrence of the Balance
Paydown shall be deemed to be equal to 8%, notwithstanding the terms of the
Note, provided further that after such date of occurrence the default rate shall
revert to the amount set forth in the Note.
 
Section 3. Balance Paydown.  Maker and Payee hereby agree that the delivery by
Maker to Payee of a duly executed and notarized copy of the Assignment in
properly recordable form shall constitute a payment by Maker of $2,000,000
against the Outstanding Balance under the Note (the “Balance Paydown”).  The
Balance Paydown shall be applied against the Outstanding Balance in the manner
provided in the Note.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4. Maturity Extension.  The Scheduled Payment Date is hereby extended to
be the second anniversary of the date hereof.
 
Section 5. Convertibility.  Prior to the Scheduled Payment Date, Payee shall
have the option, which may be exercised one or more times in its sole
discretion, upon written notice to Maker, to convert all or part of the
Outstanding Balance into shares of the common stock of Maker (which as of the
date hereof is traded on the OTC Bulletin Board maintained by the Financial
Industry Regulatory Authority under the symbol “SNRV”) at a price per share
equal to the Trailing 30-Day Average Price defined below.  After the Scheduled
Payment Date, Payee shall have the option, which may be exercised one or more
times in its sole discretion, upon written notice to Maker, to convert all or
part of the Outstanding Balance into shares of the common stock of Maker at a
price per share equal to 85% of the Trailing 30-Day Average Price.  Such notice
shall be delivered to Maker at the address provided in the Note, and shall
contain a representation from Payee that Payee is acquiring the shares for
investment for Payee’s own account, not as a nominee or agent, and not with a
view to, or for resale in connection with, any distribution thereof.  Upon
receipt of such notice, Maker will instruct its transfer agent, and take all
other actions as are necessary, to issue shares of its common stock in
accordance with the terms of this Note.  The Payee acknowledges that the shares
must be held indefinitely unless subsequently registered under the Securities
Act or unless an exemption from such registration is available (provided that
Maker acknowledges that such shares may be included in a Piggyback Notice (as
defined in the First Amendment to Purchase and Sale Agreement between Maker and
Payee dated February 7, 2011) delivered by Payee).
 
“Trailing 30-Day Average Price” means, as of the date of written notice of
intent to convert (the “Reference Date”), the price determined by the first of
the following clauses that applies: (a) if the prices for the Maker’s common
stock are then quoted on the Over-The-Counter Bulletin Board, the volume
weighted average price of the Maker’s common stock on the Over-The-Counter
Bulletin Board for the 30 trading days immediately preceding the Reference Date;
(b) if the Maker’s common stock is not then listed or quoted on the
Over-The-Counter Bulletin Board and if prices for the Maker’s common stock are
then reported in the “Pink Sheets” published by Pink Sheets LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
average of the closing bid and ask price per share of the Maker’s common stock
so reported for the 30 trading days immediately preceding the Reference Date; or
(c) in all other cases, the fair market value as of the Reference Date of a
share of Maker’s common stock as determined by appraisal by an independent
appraiser selected in good faith by the Payee and reasonably acceptable to
Maker, which determination shall be final, binding and conclusive on the parties
hereto, the fees and expenses of which shall be shared by the parties in equal
parts.
 
Section 6. Excluded Offerings.  The term “Excluded Offering” as defined in the
Note is hereby amended to add the following type of issuance of equity
securities:  “(v) one or more issuances of securities made after the date hereof
for which the total net proceeds do not exceed $20,000,000 in the aggregate,
which proceeds may be used for any business purpose.”
 
Section 7. Violation of Assignment.  Notwithstanding anything herein to the
contrary, the Balance Paydown shall be automatically rescinded and deemed void
as if never made to the extent of the amount of any liabilities or damages
incurred by Payee and caused by a violation by Maker of the special warranty of
title or any other covenant of Maker in the Assignment (such liabilities or
damages, “Applicable Losses”).  In the event Applicable Losses are incurred by
Payee, an amount of the Outstanding Balance equal to the amount of Applicable
Losses shall accelerate and become immediately due and payable to Payee,
provided the foregoing shall not limit Payee’s remedies available at law or in
equity that arise under the Assignment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.  Miscellaneous.
 
a. This Amendment constitutes an amendment to the Note.  As amended hereby,
Maker and Payee hereby ratify and confirm the terms of the Note.  The
modifications set forth in this Amendment are limited precisely as written and
shall not be deemed to (a) be a consent under, or a waiver of, or an amendment
to, any other term or condition in the Note, or (b) prejudice or waive any right
which a party hereto now has or may have in the future under or in connection
with the Note, as amended hereby, or any of the other documents referred to
herein or therein.
 
b. This Amendment is delivered pursuant to the terms of the Purchase Agreement,
which shall survive the delivery of this Amendment in accordance with such
terms.
 
c. This Amendment may be executed by Maker and Payee in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same instrument.
 


 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED on this 12th day of October, 2012.
 

 
SUN RIVER ENERGY, INC.
         
By:         /s/ Donal R. Schmidt, Jr.
 
Name:    Donal R. Schmidt, Jr.
 
Title:      President and CEO
         
KATY RESOURCES ETX, LLC
         
By:         /s/ Chuck Yates
 
Name:    Chuck Yates
 
Title:      Manager

 
 






 
 

--------------------------------------------------------------------------------

 
 










 
 